 1                                                     THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   WILLIAM L. FLEMING, in his Court-             )
     Appointed Capacity as Probate Guardian ad     )
10   Litem for C.O.,                               )
                                                   )    No. 2:19-cv-01328-TSZ
11                                    Plaintiff,   )
                                                   )    ORDER GRANTING MOTION FOR
12          v.                                     )    EXTENSION OF TIME TO ANSWER
                                                   )    PLAINTIFF'S COMPLAINT
13   PRUDENTIAL INSURANCE COMPANY                  )
     OF AMERICA,                                   )
14                                                 )
                                   Defendant.      )
15                                                 )
16
                                                    ORDER
17
            Having reviewed the unopposed motion for extension of time to answer or otherwise
18
     respond to the Complaint, docket no. 5, the Court hereby GRANTS the motion and ORDERS
19
     that Prudential’s deadline to answer or otherwise respond to the Complaint is extended to
20
     October 18, 2019.
21

22          IT IS SO ORDERED.

23          DATED this 27th day of September, 2019.

24

25
                                                         A
                                                         Thomas S. Zilly
26                                                       United States District Judge
27
     ORDER GRANTING MOTION FOR EXTENSION OF TIME                                LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     TO ANSWER PLAINTIFF'S COMPLAINT - 1                                          P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
 1   Presented by:

 2

 3
     LANE POWELL PC
 4

 5
     By s/Per Jansen
 6   D. Michael Reilly, WSBA No. 14674
     Per Jansen, WSBA No. 49966
 7   1420 Fifth Avenue, Suite 4200
     P.O. Box 91302
 8   Seattle, WA 98111-9402
     Telephone: 206.223.7000
 9   Facsimile: 206.223.7107
     Email: reillym@lanepowell.com
10   jansenp@lanepowell.com
     Attorneys for Defendant Prudential
11   Insurance Company of America
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER GRANTING MOTION FOR EXTENSION OF TIME          LANE POWELL PC
                                                   1420 FIFTH AVENUE, SUITE 4200
     TO ANSWER PLAINTIFF'S COMPLAINT - 2                    P.O. BOX 91302
                                                      SEATTLE, WA 98111-9402
                                                    206.223.7000 FAX: 206.223.7107
